DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
 	The disclosure is objected to because of the following informalities:
 	(1) “the control means 16 that follow the laser” at line 27 on page 14 should be changed to “the control unit 15 that follow the laser”
Appropriate correction is required.


Claim Objections
 	Claims 1-10 and 17-18 are objected to because of the following informalities:  
 	(1) Claim 1 recites “its surface” at lines 2-3 should be changed to “its oxidized surface” to be consistent with claim language.  
 	(2) Claim 1 recites “, or a group of such first lasers” should be changed to “such that a group of said first lasers”
 	(3) Claim 1 recites “receiving information provided by the processing unit making it possible to determine the operating parameters” should be changed to “receiving information provided by the processing unit to determine the operating parameters”.
 	(4) Claim 1 recites “-” at lines 5, 12, 18 and 31 should be deleted.
 	(5) Claim 1 recites “said rays reflected by the oxidized surface being intercepted by sensors” at lines 9-10 should be changed to “said rays reflected by the oxidized surface being detected by sensors”.
 	(6) Claim 1 recites “the spots of said pulses of said rays covering the entire surface” at lines 20-21 should be changed to “said pulses of said rays generates spots that covers the entire surface”.
 	(7) Claim 3 recites “the information prerecorded” at line 2 should be changed to “the reference information prerecorded” 
 	(8) Claim 11 recites “-” at lines 4, 11, 17 and 31 should be deleted.
 	(9) Claim 11 recites “sensors that intercept the rays” at line 8 should be changed to “sensors that detect the rays”.
 	(10) Claim 11 recites “information” at line 12 should be changed to “the information.”
 	(11) Claim 11 recites “descale it” at line 19 should be changed to “descale the oxidized surface”
 	(12) Claim 11 recites “the spots of said rays being able to cover the entire surface” at line 19 should be changed to “said rays generates spots being able to cover the entire surface”.
 	(13) Claim 11 recites “the processing unit making it possible to determine” at lines 25-26 should be changed to “the processing unit to determine”.
 	(14) Claim 11 recites “, or a group of such first lasers” should be changed to “such that a group of said first lasers”.
 	(15) Claim 11 recites “said second laser(s)” at line 24 should be changed to “said second lasers”
 	Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “means for inspecting the descaled surface the product verifying the effectiveness of the descaling by detecting any persistence of areas that have not been descaled, or that have been decaled poorly.” in claim 1.
 	(2) “a processing unit calculates the absorption of the ray” in claim 1.
 	(3) “a control unit … to determine the operating parameters to be imposed on said second lasers” in claim 1.
 	(4) “the detection areas imperfectly descaled by the second inspection means” in claim 8.
 	(5) “means for inspecting the descaled surface of the product” in claim 11.
 	(6) “means for discharging” in claim 13.
 	(7) “means for performing” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “means for inspecting” (claim 1) is interpreted as “a camera, or a set of optical devices or cameras” (para0084 and 0079 of instant publication application).
(2) “a processing unit calculates the absorption of the ray” (claim 1) is interpreted as “a processor or computer” (para.0026, 0030, 0040 of instant publication application). In re Dossel, i.e., Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state "computer" or some equivalent phrase).
(3) ““a control unit” (claim 1) is interpreted as “a processor or computer” (para.0027 of instant publication application). In re Dossel.
(4) “the second inspection means” (claim 8) is interpreted as “optical means or camera(s)” (para.0092 of instant publication application).
(5) “means for inspecting (Claim 11)” is interpreted as “a camera, or a set of optical devices or cameras” (para0084 and 0079 of instant publication application).
(6) “means for discharging” (claim 13) is interpreted as “suction and/or brushing”
(7) “means for performing” (claim 14) is interpreted as “at least one third laser or a group of such third lasers” (para.0046 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a method for … comprising: at least a first laser … a processing unit … at least one second laser … and means for inspecting …”. Currently the method claim does not recite a step. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Then it is unclear as to how this method or invention is actually practiced.
 	Claim 1 recites “the lasers” at line 6. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites “each send pulses from a ray onto the surface of the product to descale it” at lines 19-20.  It is unclear what it refers to the oxidized surface or the oxidized layer?
 	Claim 3 recites “the information” at line 10. There is insufficient antecedent basis for this limitation in the claim.
 	 Claim 8 recites “after the additional descaling and optionally the detection of areas imperfectly descaled by the second inspection means”
 	Claim 10 recites “it is descaled on both faces of said strip or sheet” at line 3. It is unclear what “it” refers to.
 	Claim 11 recites “the lasers” at line 5. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 11 recites “the information” at line 9. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 11 recites “the absorption” at line 11. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 11 recites “controlling said second lasers by imposing said operating parameters on them” at lines 29-30. It is unclear what “them” refers to. 
 	Claim 12 recites “said means for inspecting … can be optical means” at lines 2-3. It is unclear if said means for inspecting is or is not optical means. 
 	Claim 13 recites “it includes means for discharging” at line 3. It is unclear what “it” refers to. 
 	Claim 14 recites “it includes means for performing” at line 3. It is unclear what “it” refers to.
 	Claim 17 recites “it is placed on a continuous treatment” at line 3. It is unclear what “it” refers to.
 	Claim 19 recites “it includes” at line 4.  It is unclear what “it” refers to.
 	Claim 19 recites “means for inspecting” There is insufficient antecedent basis for this limitation in the claim. It should be changed to “said means for inspecting”
 	Claim 20 recites “it includes” at line 4.  It is unclear what “it” refers to.
 	Claim 20 recites “means for inspecting”. There is insufficient antecedent basis for this limitation in the claim. It should be changed to “said means for inspecting”.
	Claim 1 recites “, compared with experimental results” at line 29. It is unclear what is being compared. It should be changed to “by comparing the receiving information with experimental results”.
 	Claim 11 recites “, compared with experimental results” at line 28.  It is unclear what is being compared. It should be changed to “by comparing the receiving information with experimental results”.


Allowable Subject Matter
 	Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Mikio (JP 59040548), Voges et al. (US 2009/0002686).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, said second laser being controlled by a control unit receiving information provided by the processing unit to determine the operating parameters to be imposed on said second lasers to obtain the descaling of the surface of product, compared with experimental results prerecorded in the control unit. 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 11, a control unit controlling said second lasers and receiving provided by the processing unit to determine the operating parameters to be imposed on said second lasers to obtain the descaling of the surface of the product, compared with experimental results prerecorded in the control unit, and controlling said second lasers by imposing said operating parameters on them. 


Examiner’s Comment
 	The closest prior art was Mikio. The prior art show that at least a first laser 17 sending a ray of that is reflected on the oxidized surface, sensors 23, 25 for obtaining a reflectance and energy absorbed by the laser processing portion from the reflectance and adjusting a laser output applied to the laser processing portion so that an effective energy is always constant. However, Mikio does not show the above claim limitation.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761